IN THE COMMONWEALTH COURT OF PENNSYLVANIA


ConAgra Foods Packaged Foods, LLC, :
                 Petitioner        :
                                   :
           v.                      :
                                   :
Workers’ Compensation              :
Appeal Board (Heimbach),           :                No. 689 C.D. 2018
                 Respondent        :                Submitted: August 31, 2018


BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                             FILED: October 15, 2018


               ConAgra Foods Packaged Foods, LLC (Employer) petitions for review
of an order by the Workers’ Compensation Appeal Board (Board) affirming the
decision and order of Workers’ Compensation Judge Kenneth Walsh (WCJ) granting
in part Claimant Dorothy M. Heimbach’s (Claimant) Fatal Claim Petition (Claim
Petition) based upon the death of David Heimbach (Decedent) filed against
Employer pursuant to the Workers’ Compensation Act (Act).1 Upon review, we
affirm.
               Decedent passed away while at work on July 29, 2014. On July 24,
2015, Claimant filed the Claim Petition alleging Decedent’s death resulted from a
probable acute myocardial infarction while in the course and scope of his

      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2708.
employment with Employer. The Claim Petition alleged total dependency and
sought widow benefits for Claimant.
               The WCJ conducted multiple hearings and, on April 19, 2017,
circulated a decision and order (WCJ Decision) granting the Claim Petition in part
to the extent it sought benefits for Claimant as Decedent’s widow.2 Employer
appealed and the Board affirmed by opinion and order dated April 20, 2018 (Board
Opinion). This appeal followed.3
               Employer now claims that the Board erred in affirming the WCJ
Decision granting Claimant benefits because the record lacked substantial evidence
to support an award of fatal benefits. We do not agree.
               “In a claim petition, a claimant bears the burden of proving all the
necessary elements for an award of workers’ compensation benefits.”                         Holy
Redeemer Health Sys. v. Workers’ Comp. Appeal Bd. (Lux), 163 A.3d 498, 503 (Pa.
Cmwlth. 2017). “Within the context of a fatal claim petition, the surviving family
member must substantiate the elements necessary to merit an award of benefits.”
City of Philadelphia v. Workers’ Comp. Appeal Bd. (Kriebel), 29 A.3d 762, 769 (Pa.
2011).

       2
         The WCJ Decision denied the Claim Petition to the extent it sought benefits for James
Austin Fay-Unangst, a minor who lived with Claimant and Decedent prior to Decedent’s passing
and who continued to live with Claimant at the time of the Claim Petition, as Decedent’s
dependent. See WCJ Decision at 44-45. Accordingly, because Claimant was Decedent’s widow
and Decedent had no dependent children at the time of his death, the WCJ Decision awarded
Claimant 51% of Decedent’s wages and reasonable burial expenses not to exceed $3,000.00. See
Section 307 of the Act, 77 P. S. § 561.
       3
        This Court’s “scope of review is limited to determining whether constitutional rights have
been violated, whether an error of law was committed and whether necessary findings of fact are
supported by substantial evidence.” Morocho v. Workers’ Comp. Appeal Bd. (Home Equity
Renovations, Inc.), 167 A.3d 855, 858 n.4 (Pa. Cmwlth. 2017); see also Section 704 of the
Administrative Agency Law, 2 Pa. C.S. § 704.

                                                2
             Those elements encompass establishment of a work-
             related injury or occupational disease, impact on the
             earning capacity of the employee, and, in the case of a fatal
             claim petition, that this injury or disease was a substantial
             contributing cause in bringing about the death of that
             employee.

Id. “As with all claim petitions, the elements necessary to support an award [for a
fatal claim petition] must be established by substantial evidence.”          Gibson v.
Workers’ Comp. Appeal Bd. (Armco Stainless & Alloy Prod.), 861 A.2d 938, 943
(Pa. 2004). “Substantial evidence is such relevant evidence a reasonable person
might find sufficient to support the WCJ’s findings.” Frog, Switch & Mfg. Co. v.
Workers’ Comp. Appeal Bd. (Johnson), 106 A.3d 202, 206 (Pa. Cmwlth. 2014).
             Additionally, “[j]ust as with any other type of injury, in order for a
decedent’s fatal heart attack to be compensable, the claimant must establish that the
heart attack was causally related to the decedent’s employment.” Dietz v. Workers’
Comp. Appeal Bd. (Lower Bucks Cty. Joint Mun. Auth.), 126 A.3d 1025, 1030 (Pa.
Cmwlth. 2015). “If the causal connection is not obvious, the connection must be
established by unequivocal medical testimony.”           Id.   “Medical evidence is
considered unequivocal if the medical expert, after providing a foundation, testifies
that in his medical opinion, he thinks the facts exist.” Craftsmen v. Workers’ Comp.
Appeal Bd. (Krouchick), 809 A.2d 434, 439 (Pa. Cmwlth. 2002). Our Supreme
Court has determined that, in cases where an employee suffers a fatal heart attack
while performing normal work duties, competent medical testimony evidencing a
causal connection between the work duties and the heart attack can entitle a claimant
to fatal claim benefits. Workmen’s Comp. Appeal Bd. v. Bernard S. Pincus Co., 388
A.2d 659, 664 (Pa. 1978).


                                          3
               Multiple lay witnesses testified before the WCJ in this matter. Claimant
testified that Decedent worked for Employer for 41 years and had been a forklift
driver during the final two years of his employment. WCJ Decision Findings of Fact
(F.F.) 6. Decedent typically worked an 8-hour shift for Employer, which sometimes
extended to a 10-hour shift. F.F. 6. Claimant testified that Decedent returned home
tired from work and that his clothes could also be sweaty in the summer, although
not in the winter. F.F. 6. Claimant testified that Decedent would complain of chest
discomfort which he thought was occasioned by indigestion. F.F. 7. Claimant
explained that a doctor prescribed Decedent Prilosec in the spring of 2013, but that
he continued to complain of indigestion multiple times a month thereafter. F.F. 8-
9. Claimant explained that Decedent telephoned her during his break around 6 or
6:30 p.m. on the day of his death,4 and made no indication that he was having any
physical issues at that time. F.F. 13. Additionally, Claimant testified that two of
Decedent’s brothers died from heart attacks. F.F. 14.
               Decedent’s co-worker William Webb also testified before the WCJ.
F.F. 16. Webb explained that he and Decedent had started working for Employer on
the same day 42 years prior to the hearing and that he was the coordinator of
Employer’s labeling and packaging area and was Decedent’s supervisor at the time
of Decedent’s passing. F.F. 16. Webb explained that he would see Decedent
approximately four to five times per shift. F.F. 16. Webb further explained that
Decedent’s job involved operating a forklift 70% of the time. FF. 19. He explained
that, on the whole, Decedent’s job did not involve much lifting, but that two to four
times a week he might be required to move two or three 15-pound product cartons

       4
        Claimant explained that she and Decedent might only see each other one or two times a
week because they worked opposite shifts. F.F. 6. As a result of their schedules, Claimant did not
see Decedent on the day he passed away. F.F. 13.
                                                4
from one pallet to another in a process known as a “changeover.”                    F.F. 20.
Additionally, Decedent’s position involved occasionally climbing a ladder to
dislodge obstructions created by the cans of product becoming jammed between the
cooker room above and the area where the cans descend onto their floor for
packaging. F.F. 20. Webb testified that such jams could occur as frequently as two
to three times a night or as infrequently as once every two or three weeks. F.F. 20.
Webb did not recall either a changeover or a can jam occurring on the evening of
July 29, 2014. F.F. 20, 24.
              Webb explained that, on the evening of Decedent’s demise, Webb spent
a coffee break with Decedent around 7:00 p.m., during which they discussed deer
hunting. F.F. 21. Webb did not recall Decedent sweating or being flushed or
appearing to be in any physical distress at that time, and Decedent did not complain
to Webb of any discomfort or other physical problems. F.F. 21.
              At approximately 8:00 p.m., while back in his office, Webb received a
pager call that a man had passed out. F.F. 17. Webb left his office and arrived at
the scene5 to find Decedent slumped over on his forklift. F.F. 17. Webb checked
Decedent’s breathing and pulse and, finding neither, immediately went back to his
office where he called 911. F.F. 17. Upon returning to the scene, Webb observed
Kelly Peachy, Employer’s on-site EMT, performing CPR on Decedent. F.F. 17.
Webb remembered that Peachy requested that another employee retrieve Employer’s
defibrillator, and that a defibrillator was retrieved in roughly four to five minutes,
but the paramedics arrived before Peachy could use the defibrillator. F.F. 17.

       5
        Webb testified the temperature in the area where Decedent was found, on account of the
machinery, was generally around 10 to 15 degrees warmer than the outside temperature. F.F. 18.
Although it was mid-summer, Webb further testified that he did not recall the evening being
extremely hot or humid. F.F. 18.

                                              5
             David Hoover also testified before the WCJ. See F.F. 26-39. Hoover,
a 30-year veteran of Employer, worked the same shift and performed the same duties
as Decedent. F.F. 26. According to Hoover, he and Decedent’s job required
operating a forklift approximately 70% of the time, which he indicated was not
physically demanding. F.F. 27, 34. In addition to operating forklifts, Hoover
explained that the position required monitoring supply lines on a computer which,
while a sedentary task, required constant diligence and was quite tiring mentally.
F.F. 29. Hoover explained that the monitoring was stressful because errors could
result in product recalls that cost Employer large sums of money and could result in
write-ups or other discipline, up to and including unpaid time off. F.F. 29.
             Hoover explained that he would cross paths with Decedent
approximately 40 to 50 times in the course of an evening while executing their
forklift duties. F.F. 32. Hoover recalled that, on the evening Decedent died, he
spoke with Decedent a number of times about hunting and fishing. F.F. 32. Prior to
collapsing, Decedent did not complain or otherwise display any signs of physical
problems. F.F. 32. In fact, Decedent told Hoover that he was fine. F.F. 32. Hoover
estimated he last saw Decedent 30 minutes before his collapse and stated that, at that
time, he did not observe anything that indicated Decedent was having any physical
issues. F.F. 32.
             When called over to Decedent’s location on the night of Decedent’s
collapse, Hoover observed Decedent unconscious in the seat of his forklift, which
was parked in front of a running pedestal fan. F.F. 28. Hoover did not recall
anything on or around the forklift to indicate Decedent had been actively working
when he lost consciousness. F.F. 36. He checked Decedent’s vital signs, but found
none. F.F. 28. Hoover stayed at the site approximately 30 to 45 minutes and

                                          6
observed Peachy perform CPR on Decedent.            F.F. 28.    Although he did not
remember the specifics of the weather on the evening of Decedent’s death, Hoover
acknowledged that the area where Decedent was found was typically 10 to 15
degrees warmer than the outside temperature. F.F. 38. Hoover also recalled placing
his own forklift in front of a fan that evening due to heat. F.F. 30-31.
             Daniel Baker, who was retired after having worked 42 years for
Employer, also testified before the WCJ. See F.F. 40-49. Baker explained that the
job of forklift operator could be physically demanding if jams occurred, but that it
was consistently more mentally stressful than physically stressful, given the
possibility of being written up or getting unpaid time off if errors occurred. F.F. 47-
48. Baker explained that he worked and became friends with Decedent over the
course of 30 years. F.F. 41. He testified that, starting in the year 2000, Decedent
began complaining about indigestion while on the job and also during their annual
fishing vacations in Canada. F.F. 42. Baker would occasionally provide Decedent
with antacids that would seem to help. F.F. 42. He also suggested to Decedent that
he see a doctor about his ongoing issues. F.F. 43. On the evening of Decedent’s
death, Baker explained he saw Decedent around 3:00 p.m. at shift change, and that
Decedent appeared fine throughout their 10 to 15 minute conversation. F.F. 46.
             Peachy testified that she was on-site in the occupational health office at
Employer’s facility on July 29, 2014, when she received a radio call regarding an
unresponsive individual in the plant. F.F. 50. Peachy immediately collected her
medical bag and equipment and proceeded to Decedent’s location, where she arrived
within two minutes. F.F. 50, 51. Upon arrival, she observed Decedent slumped over




                                          7
in his forklift, unresponsive, with pale skin and blue lips.6 F.F. 50. She immediately
commenced CPR and directed a bystander to retrieve the defibrillator. F.F. 50. After
performing CPR for approximately 10 minutes, an Advanced Life Support (ALS)
team arrived, to whom she handed over Decedent’s care. F.F. 50, 54. Peachy
explained that she would have administered the defibrillator immediately, but that it
arrived after the ALS team had taken over care. F.F. 50. Peachy testified that
Decedent never regained consciousness. F.F. 53.
               Dale Rovenolt, a palletizer operator, who worked the same shift as
Decedent, also testified. See F.F. 55-62. Rovenolt explained that he was alerted to
Decedent’s situation by another co-worker. F.F. 56. Rovenolt ran to Decedent,
found no pulse, and then waited for Peachy to arrive. F.F. 56. He explained that he
spoke to Decedent only 10 to 20 minutes prior, while Decedent sat at his desk eating
ravioli from a can. F.F. 57. Rovenolt testified that, at that time, Decedent did not
complain of any physical problems and appeared completely normal. F.F. 57.
Additionally, Rovenolt did not remember the weather being particularly hot or the
workload being appreciably out of the ordinary on that evening, although he did state
the job of forklift operator could be demanding both physically and mentally. F.F.
56, 59-60.
               Second-shift employee Robert Gardner also testified before the WCJ.
See F.F. 63-68. Gardner testified he saw Decedent at his desk during the shift on
July 29, 2014, and that Decedent appeared normal. F.F. 65. About an hour and a
half later, Gardner found Decedent slumped on his forklift. F.F. 64. Thinking him
asleep, Gardner called to Decedent. F.F. 64. Receiving no reply, Gardner shook


       6
        Peachy testified that, in her experience, an individual’s lips become blue within 6 minutes
of oxygen deprivation. F.F. 50.
                                                8
Decedent’s hand, which was limp. F.F. 64. Decedent did not respond to Gardner’s
attempts to rouse him, so Gardner instructed another employee to seek help. F.F.
64. He then waited with Decedent until Peachy arrived to render medical assistance
within five minutes. F.F. 64. Gardner also testified that he remembered nothing
abnormal about either the weather or the workload on the day in question. F.F. 65-
66.
               In addition to the lay witness testimony, the WCJ also received a
number of documents into evidence, including Decedent’s death certificate, a job
description for Decedent’s job – label lines line support – created by Decedent’s co-
worker entitled “Duties of Claimant’s Job Sheet” (job description), and a consultant-
created job analysis report. See F.F. 69-71. Decedent’s death certificate listed his
cause of death as “sudden cardiac arrest” and “probable acute myocardial
infarction.” F.F. 69. The job description explained that the normal duties of the
forklift operator included, among other things, operating forklifts to unload tractor
trailers, supplying the packaging lines with necessary supplies, and clearing supply
lines jams. Exhibit C-3. The job description indicated that the majority of the
position functions are performed using a forklift, and that mounting and dismounting
the forklift would be required multiple times throughout a shift. Exhibit C-3. A
number of Decedent’s testifying co-workers acknowledged the accuracy of the job
description. F.F. 23, 27, 70.7 Additionally, Employer entered into evidence a
document entitled “WorkSmart Analysis of the Label Line Support – Label Line,” a

       7
           Hoover and Webb each confirmed the accuracy of the job description. See F.F. 23, 27.
Hoover testified that forklift operator responsibilities varied, but that such employees would
perform some of the tasks listed in the job description on any given day. F.F. 27. Likewise, Webb
testified the job description was accurate except for the listed requirement that employees wear a
hard hat while operating forklifts, which he did not think was correct. F.F. 23.

                                                9
consultant-prepared description/assessment of Decedent’s forklift operator job
(WorkSmart analysis). F.F. 71. The WorkSmart analysis indicated that Decedent’s
job involved occasional 45 to 75 pound two-hand lifting and intermittent lifting of
less than 20 pounds. F.F. 71. Additionally, the WorkSmart analysis found that the
job required a frequent hand grasp maximum of 50 pounds, a frequent pinch factor
of 70 pounds, and an occasional static push-pull feature at a maximum of 20 pounds.
F.F. 71. The WorkSmart analysis further listed the forklift operator position as 80%
sitting, 10% standing, and 10% walking. F.F. 71. Based on these figures, the
WorkSmart analysis graded the forklift operator job as a “Level (4) Intermediate”
position on a scale of one to six. F.F. 71.
              Additionally, the WCJ received the testimony of two medical experts:
Jeffrey Garrett, M.D., for Claimant, and Basil RuDusky, M.D., for Employer. See
F.F. 77-178.8 The doctors agreed that the records and testimony indicated that
Decedent suffered from an underlying, undiagnosed coronary artery disease, a
progressive disease for which the classic symptoms include chest pain that can be
mistaken for indigestion, shortness of breath, palpitations, and decreased exercise
capacity. F.F. 81-85, 146, 152, 155. Both doctors also agreed that Decedent died as
the result of an episode of myocardial ischemia that triggered ventricular tachycardia
(arrhythmias) and ventricular fibrillation, which in turn led to cardiac arrest. F.F.
155. In short, Decedent died of a heart attack. F.F. 147. The doctors disagreed,
however, as to whether Decedent’s job as a forklift operator substantially contributed
to his death. F.F. 152.



       The WCJ received the transcripts of Dr. Garrett’s July 12, 2016 deposition and Dr.
       8

RuDusky’s September 22, 2016 deposition in lieu of requiring their live testimony. F.F. 77, 138.

                                              10
             Dr. Garrett stated that the Level 4 work activities indicated in the
WorkSmart analysis would have been sufficient in someone with preexisting heart
disease to increase that person’s heart rate to the point where that person may
become ischemic resulting in sudden cardiac death. F.F. 107-109. Accordingly, Dr.
Garrett opined:

             I believe [Decedent] had a sudden cardiac death likely due
             to an arrhythmia, which is the electrical disturbance we
             talked about earlier, secondary to myocardial ischemia
             brought on by his activities in the workplace superimposed
             of course on his pre-existing coronary disease.

F.F. 107.
             Dr. RuDusky testified, on the other hand, that the witnesses’ testimony
did not reveal any evidence that, during the shift when he died, Decedent was
experiencing an adverse reaction to any workplace stimuli. F.F. 146. He noted that
Decedent did not exhibit any of the classic signs of a cardiac event. F.F. 146. While
he agreed with Dr. Garrett as to Decedent’s cause of death, Dr. RuDusky saw no
evidence in the medical record or the testimony that physical or mental stress brought
on by Decedent’s work activities, work environment, or any attendant stress from
either caused Decedent’s death. F.F. 149.
             The WCJ found the testimony of all lay witnesses credible and that
Decedent’s job description as set forth in the WorkSmart analysis was likewise
credible. F.F. 179-180. Additionally, the WCJ found credible, and adopted, Dr.
Garrett’s testimony that Decedent’s work activities as outlined in the WorkSmart
analysis constituted a substantial contributing factor in Decedent’s death. F.F. 185.
             Conversely, the WCJ did not find credible Dr. RuDusky’s testimony
that Decedent’s work activities played no role in occasioning his heart attack. F.F.
                                        11
186-88. The WCJ based this finding on significant inconsistencies in Dr. RuDusky’s
testimony assessing the possible contribution of Decedent’s work duties to his
demise. F.F. 186-88. Specifically, the WCJ found the incongruity between Dr.
RuDusky’s testimony that the activities described in the job description alone could
have played a role in Decedent’s death and his subsequent reversal of that opinion
inconsistent enough to deem Dr. RuDusky’s causation conclusions not credible. F.F.
188.
             Based on the above evidence that Decedent was found stopped in front
of a fan in the operator’s seat of a forklift, the WCJ determined that Decedent had
resumed his work duties subsequent to being observed eating raviolis from a can.
F.F. 182. The WCJ further found that Decedent’s work activities were a substantial
contributing factor in his death from a heart attack on the evening of July 29, 2014.
F.F. 190. Accordingly, the WCJ concluded that Claimant carried her burden and
was entitled to fatal claim benefits. See Conclusions of Law 2-3.
             The Board affirmed the WCJ. See Board Opinion at 14. The Board
noted that Dr. Garrett’s testimony, which the WCJ deemed credible, causally related
Decedent’s normal job duties and the cardiac event that led to his death. Id. at 14-
15. The Board further noted that, “[w]here [a] decedent was performing his usual
job assignment at the time of the fatal heart attack, and the connection between the
work and the heart attack was supported by competent medical testimony, the
claimant was entitled to compensation.” Id. at 15. To the extent Employer argued
that the lay witness testimony established that Decedent was not performing “Level
4” activities on the day of his death, the Board noted that none of the testimony
established that Decedent was performing duties inconsistent with the normal duties
the WorkSmart analysis credibly described as “intermediate” in terms of average

                                         12
required physical exertion and which duties Dr. Garrett credibly, consistently, and
certainly testified would contribute to a cardiac event. Id. at 15-16.
             After thorough review, we conclude that the Board’s determination is
supported by substantial evidence and represents neither an error of law nor a
violation of Employer’s constitutional rights. The WCJ credited the lay witness
testimony and the testimony of Dr. Garrett that Decedent’s work duties substantially
contributed to his cardiac event and death. “The WCJ has complete authority over
questions of credibility, conflicting medical evidence and evidentiary weight.”
Dietz, 126 A.3d at 1029 n.5. The WCJ did not credit Dr. RuDusky’s testimony that
Decedent’s underlying coronary disease on its own caused Decedent’s death.
Viewed in its entirety, the WorkSmart analysis, the testimony of the lay witnesses
regarding Decedent’s normal duties, and the WCJ’s conclusion that Decedent had
resumed these duties prior to his demise, together with the testimony of Dr. Garrett
that such duties would contribute to a cardiac event in an individual with preexisting
coronary issues, entitle Claimant to the fatal claim benefits awarded by the WCJ and
affirmed by the Board in this matter.
             Employer also claims the WCJ improperly discredited Dr. RuDusky’s
testimony based on an alleged misapprehension about his testimony.                See
Employer’s Brief at 25-29. We agree with the Board that credibility determinations
are the province of the WCJ and are entitled to deference from reviewing courts.
Board Opinion at 16-17; see also Casne v. Workers’ Comp. Appeal Bd. (Stat
Couriers, Inc., 962 A.2d 14, 19 (Pa. Cmwlth. 2008) (stating that the WCJ determines
the credibility of witnesses and the weight to be accorded evidence and substantial
deference is due the WCJ’s determinations); Pincus, 388 A.2d at 664 (noting that
conflicts in evidence between medical experts are to be resolved by the WCJ, who

                                          13
determines the weight and credibility afforded to witness testimony). This Court
cannot overturn the WCJ’s credibility determination unless “it is arbitrary and
capricious or so fundamentally dependent on a misapprehension of material facts, or
so otherwise flawed, as to render it irrational.” Casne, 962 A.2d at 19.
             Here, the WCJ found “significant inconsistency in Dr. RuDusky’s
testimony regarding the impact of the job descriptions in assessing the role of
[Decedent’s] work activities in [Decedent’s] death.” F.F. 186. The WCJ found Dr.
RuDusky at one point conceded he could rely completely on the job description to
determine causation, and then later refused to acknowledge that such a causation
determination was possible. F.F. 186-188. Employer alleged the WCJ erroneously
determined that Dr. RuDusky contradicted himself by testifying at one point that the
activities discussed in the job description could cause a heart attack and then later
refused to concede the fact on cross-examination. See Employer Brief at 25-29.
Employer argued instead that Dr. RuDusky’s deposition transcript shows that he
merely did not agree that the job description on its own was sufficient to warrant a
conclusion that the job substantially contributed to Decedent’s death, and that he
consistently testified to that belief. Id. In deciding this claim, the Board indicated
that it reviewed the testimony and concluded that the WCJ’s decision did not
demonstrate a misunderstanding of the evidence. Board Opinion at 16. Upon our
review of the pertinent testimony, we agree that there was no misapprehension of
the testimony to undermine the credibility determinations. Consequently, there is
no basis to overturn the WCJ’s credibility determinations. See Casne, 962 A.2d at
19.




                                         14
            For the foregoing reasons, we affirm the Board’s order affirming the
WCJ Decision granting in part Claimant’s Fatal Claim Petition under the Act.




                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge




                                       15
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



ConAgra Foods Packaged Foods, LLC, :
                 Petitioner        :
                                   :
           v.                      :
                                   :
Workers’ Compensation              :
Appeal Board (Heimbach),           :     No. 689 C.D. 2018
                 Respondent        :


                                 ORDER


           AND NOW, this 15th day of October, 2018, the April 20, 2018 order of
the Workers’ Compensation Appeal Board is AFFIRMED.




                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge